           Case 1:10-cr-00798-SAG Document 120 Filed 04/13/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
UNITED STATES                                 *
                                              *
v.                                            *       Crim. Case No.: SAG-10-0798
                                              *
ANTONIO BENJAMIN MARTINEZ,                    *
                                              *
       Defendant.                             *
                                              *
*      *       *       *       *      *       *       *       *      *       *       *

                                   MEMORANDUM OPINION

       In 2012, Antonio Benjamin Martinez pled guilty to attempted use of a weapon of mass

destruction, in connection with an attempt to detonate a bomb at an armed forces recruiting center

in Baltimore, Maryland. In accordance with the terms of his negotiated plea agreement, on April

6, 2012, United States District Judge J. Frederick Motz imposed a sentence of 300 months of

incarceration, to be followed by a period of five (5) years of supervised release. ECF 89. On

January 22, 2021, Martinez filed a pro se Motion for Compassionate Release. ECF 113. This

Court invited supplemental medical documentation, and Martinez filed a supplemental letter.

ECF 117. The Government has filed a response in opposition. ECF 119. No hearing is necessary.

See Loc. R. 105.6 (D. Md. 2018). For the reasons that follow, Martinez’s Motion will be denied.

I.      LEGAL STANDARDS

       As part of the First Step Act, enacted in December, 2018, Congress expanded 18 U.S.C.

§ 3582(c), permitting courts to reduce an existing term of imprisonment where “extraordinary and

compelling reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A)(i) (2018); Pub. L.

No. 115-391, tit. VI, § 603(b), 132 Stat. 5194, 5239-41 (2018). While previously, any motion for

compassionate release had to be initiated by the Bureau of Prisons (“BOP”), the First Step Act

granted defendants the ability to move the Court for a reduction in their sentence for “extraordinary
         Case 1:10-cr-00798-SAG Document 120 Filed 04/13/21 Page 2 of 4



and compelling reasons.” § 603(b)(1). Before a defendant’s motion can be filed with the Court,

one of two conditions must be satisfied: (1) the defendant must have exhausted all administrative

remedies to appeal the BOP’s failure to bring a motion on his behalf, or (2) thirty days must have

lapsed “from the receipt of such a request by the warden of the defendant’s facility,” whichever is

earlier. Id. Once a motion is for compassionate release is properly filed, the Court follows a three-

step inquiry: (1) determining whether “extraordinary and compelling reasons” render the inmate

eligible for compassionate release; (2) considering whether the factors set forth in 18 U.S.C.

§ 3553(a) weigh in favor of a sentence reduction; and (3) ensuring that the reduction is “consistent

with applicable policy statements issued by the Sentencing Commission.”                18 U.S.C. §

3582(c)(1)(A)(i).

II.    ANALYSIS

       It appears that Martinez adequately exhausted his administrative remedies. See ECF 115-

1. Even assuming that this gatekeeping requirement has been satisfied, Martinez’s Motion fails to

establish any “extraordinary and compelling reason[]” warranting compassionate release.

       Congress has charged the United States Sentencing Commission to “describe what should

be considered extraordinary and compelling reasons for sentence reduction” under §

3582(c)(1)(A). 28 U.S.C. § 994(t) (2018). In response, the Commission defined “extraordinary

and compelling reasons” to exist where (A) the defendant is suffering from a terminal or serious

medical condition; (B) the defendant is over 65 years old, has failing health, and has served at least

ten years or 75 percent of his sentence, whichever is less; (C) the caregiver of the defendant’s

minor child dies or becomes incapacitated, or the defendant’s spouse or partner becomes

incapacitated and the defendant is the only available caregiver; or (D) “other reasons” as

determined by the BOP. See U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1(A)–(D)



                                                  2
         Case 1:10-cr-00798-SAG Document 120 Filed 04/13/21 Page 3 of 4



(U.S. SENTENCING COMM’N 2018) [hereinafter “U.S.S.G.”]. This Court has authority to consider

any “extraordinary and compelling reason” a defendant might raise, regardless of the BOP’s

definitions. See United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020).

       Here, Martinez argues that his relatively young age at the time of commission of his

offense, twenty-one years and two months, constitutes an “extraordinary and compelling reason[]”

permitting further consideration of his release under the First Step Act. ECF 113. He cites to no

authority, however, establishing that youthful age alone can constitute an extraordinary and

compelling reason. Certainly, some courts have found an “extraordinary and compelling” reason

to exist where a defendant, who may have been young at the time he committed the underlying

offense, would receive a much lower sentence for the same conduct if sentenced today due to

changes in the law. See, e.g., McCoy, 981 F.3d at 286 (affirming the lower court’s consideration

of the defendant’s age at the time of commission of the offense along with the legal disparity

between individuals sentenced before and after the elimination of the “stacking” provision in 18

U.S.C. § 924(c), along with an impressive record of rehabilitation in federal prison); United States

v. Decator, 452 F.Supp.3d 320, 326 (D. Md. 2020) (noting that “most of Decator’s lengthy

sentence resulted from the now-eliminated practice of “stacking” 924(c) sentences”). Martinez’s

case lacks that important element. Because of the seriousness of his attempted terroristic attack

using a weapon of mass destruction at a government facility, he was subject to an advisory

guideline range of 360 months to life in prison. His negotiated sentence of 300 months, then,

represented a significant downward variance from the advisory guidelines sentence, and would be

the same sentence imposed for a like offense today, because the guidelines for that conduct have

not changed.




                                                 3
         Case 1:10-cr-00798-SAG Document 120 Filed 04/13/21 Page 4 of 4



       Similarly, Martinez’s citation to Miller v. Alabama, 567 U.S. 460 (2012), which held that

life sentences for individuals under eighteen at the time of the commission of the underlying

offenses are unconstitutional, is inapposite. Martinez has not received a life sentence, but a variant

sentence of 300 months’ imprisonment for an extremely dangerous offense.

       This Court acknowledges, and does not discount, the exhibits Martinez attached to his

motion, which document his efforts at self-improvement during his time in the BOP. ECF 113-1.

He has obtained his GED and has completed a large number of educational courses. Moreover,

he attached letters evidencing a great deal of support from his family and friends, which will serve

him well upon his reentry into the community. While this Court commends Martinez on his

rehabilitative efforts and encourages him to continue on his present path, the law expressly

provides that “[r]ehabilitation . . . alone shall not be considered an extraordinary and compelling

reason.” 28 U.S.C. § 994(t).

         Because Martinez has failed to provide an extraordinary and compelling reason for

compassionate release, the Court need not address the relevant § 3553(a) sentencing factors. The

Court observes, however, that given the seriousness of the offense of conviction, it is unlikely that

a reduced sentence would adequately protect the public or comport with the policy goals of

Congress and the Sentencing Commission. Martinez’s Motion, ECF 113, will therefore be denied

by separate order.




                                                      ________/s/_________________________
                                                      Stephanie A. Gallagher
                                                      United States District Judge




                                                  4
